Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 1 of 19 PageID 384




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


 EMILY KATHRYN MICHAEL,

                      Plaintiff,

 v.                                                           Case No. 3:19-cv-809-JRK

 ANDREW M. SAUL,
 Commissioner of Social Security,

                      Defendant.


                               OPINION AND ORDER1

                                         I. Status

        Emily Kathryn Michael (“Plaintiff”) is appealing the Commissioner of the

 Social Security Administration’s (“SSA(’s)”) final decision denying a request for

 wavier of recoupment of an overpayment of supplemental security income

 (“SSI”) and assessment of the overpayment against Plaintiff in the amount of

 $12,054.68. Plaintiff initially filed for SSI on July 23, 2009.2 See Transcript of

 Administrative      Proceedings (Doc.        Nos. 17, 18)        (collectively    “Tr.”   or



        1
               The parties consented to the exercise of jurisdiction by a United States
 Magistrate Judge. See Notice, Consent, and Reference of a Civil Action to a Magistrate Judge
 (Doc. No. 16), filed December 27, 2019; Reference Order (Doc. No. 20), entered January 6,
 2020.

        2
               Although actually completed on July 23, 2009, see Tr. at 27, the filing date is
 listed elsewhere in the administrative transcript as July 7, 2009, see, e.g., Tr. at 35.
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 2 of 19 PageID 385




 “administrative transcript”),3 filed December 27, 2019, at 27-33. Plaintiff was

 21 years old at the time she filed for SSI. See, e.g., Tr. at 27 (providing birth

 date). In the July 2009 application, Plaintiff indicated under the “Income”

 section that she had a $15,000 Guild Scholarship Award (“Guild Scholarship”)

 from July 2009 to “[c]ontinuing.” Tr. at 29. Plaintiff was found to be blind by

 the SSA and entitled to SSI beginning on July 7, 2009. See Tr. at 35; see also

 Tr. at 35-40.

        On November 3, 2011, Plaintiff provided “redetermination information”

 to support her continued eligibility for SSI benefits. Tr. at 58-59, 60-68

 (redetermination summary).4 The SSA then spoke with Plaintiff on November

 21, 2011, and a Report of Contact was made. See Tr. at 69-70. The Report

 summarized the conversation and noted that Plaintiff stated that she received

 a $15,000 scholarship through the GuildScholar program in 2006 and that she

 put it into a certificate of deposit (“CD”). Tr. at 70. The Report also noted that

 “[s]ince [Plaintiff] received the money in 2006 and it was intended for her

 academic year of 2006-07 and she still has the money, [the SSA was] count[ing]


        3
                Since the page numbers of the second-filed administrative transcript (Doc. No.
 18) pick up after the last page in the first-filed administrative transcript (Doc. No. 17), the
 undersigned cites both administrative transcripts filed as “Tr.” and refers to them collectively
 as one administrative transcript. For ease of reference, citations to the administrative
 transcript follow the pagination of the transcript itself.

        4
                 On September 3, 2011, the SSA sent Plaintiff a letter indicating her SSI
 payments were being changed. See Tr. at 153-56. However, the payments remained the same.
 See, e.g., Tr. at 35.

                                               -2-
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 3 of 19 PageID 386




 it as a resource5 and the interest rec[eived] on the CD as income.” Tr. at 70. The

 SSA thereafter requested from Bank of America information regarding

 Plaintiff’s bank accounts. See Tr. at 71-74.

        On November 28, 2011, Plaintiff was notified that her SSI payments were

 being stopped beginning January 2012 because Plaintiff “ha[d] resources worth

 more than $2,000 for October 2009 on.” Tr. at 75; see also Tr. at 75-87. On

 December 20, 2011, Plaintiff was advised that she was overpaid $12,054.68

 from October 2009 through December 2011 because Plaintiff’s “resources were

 more than a person could own and still get SSI.” Tr. at 88; see also Tr. at 88-92,

 93-94 (detailed explanation of overpayment), 95 (payment stub), 96.

        The SSA received a letter on January 3, 2012 from GuildScholar

 indicating that Plaintiff “had the discretion to use the [Guild S]cholarship for

 one year or to spread the monies over the time of her undergraduate and

 graduate education.” Tr. at 158; see Tr. at 26. According to the letter, the Guild




        5
                  Under 20 C.F.R. § 416.1201, “resources means cash or other liquid assets . . .
 that an individual . . . owns and could convert to cash to be used for his or her support and
 maintenance.” 20 C.F.R. § 416.1201(a). “Liquid resources are cash or other property which can
 be converted to cash within 20 days . . . Examples of resources that are ordinarily liquid
 are . . . financial institution accounts (including savings, checking, and time deposits, also
 known as certificates of deposit) and similar items.” Id. § 416.1201(b). “Liquid resources, other
 than cash, are evaluated according to the individual's equity in the resources.” Id. (reference
 omitted).

                                               -3-
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 4 of 19 PageID 387




 Scholarship was awarded in 2006 “for meeting unmet financial needs related to

 tuition and educational costs.” Tr. at 158.6

        On March 15, 2012, Plaintiff filed a “Request for Waiver of Overpayment

 Recovery or Change in Repayment Rate,” in which Plaintiff requested that the

 SSA waive collection of the overpayment. Tr. at 99-106. On the waiver form,

 Plaintiff checked the box indicating that “[t]he overpayment was not [Plaintiff’s]

 fault and [Plaintiff] cannot afford to pay the money back and/or it is unfair for

 some other reasons.” Tr. at 99. When asked to explain why she should not be

 liable for the overpayment, Plaintiff stated that “[t]he SSA was notified of

 [Plaintiff’s Guild S]cholarship money when [Plaintiff] applied for SSI benefits

 (see [Plaintiff’s] application).” Tr. at 100. Plaintiff further noted that “[a]t that

 time[, Plaintiff] was informed that [Plaintiff] was entitled to SSI benefits

 despite having the [Guild S]cholarship.” Tr. at 100.

        The SSA denied Plaintiff’s request for an overpayment waiver on April

 26, 2012, but advised Plaintiff that she had a right to a “personal conference” to

 discuss the matter. Tr. at 109-11. Plaintiff and her attorney attended Plaintiff’s

 personal conference on May 14, 2012. Tr. at 112 (Report of Contact). The SSA

 on May 22, 2012 again denied Plaintiff’s request for waiver, see Tr. at 159-162,


        6
                The original award letter that Plaintiff received from GuildScholar was dated
 October 22, 2005. See Tr. at 26. This letter indicates that Plaintiff was awarded “a onetime
 award of $15,000 for the academic year 2006-2007.” Tr. at 26. The letter informed Plaintiff
 that a check for $15,000 would be mailed in June 2006. See Tr. at 26.

                                             -4-
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 5 of 19 PageID 388




 and explained that although Plaintiff was not at fault for the overpayment,

 repayment did not “[d]efeat the [p]urpose of Title XVI of the Act,” Tr. at 159.

       On July 19, 2012, Plaintiff’s counsel requested reconsideration of the

 denial of the overpayment waiver and submitted a brief in support of the

 request. Tr. at 114, see Tr. at 113 (brief). The brief specifically indicated that

 Plaintiff was not appealing the SSA’s decision that it found Plaintiff “not at

 fault for causing the overpayment.” Tr. at 113. The brief also stated Plaintiff

 was appealing only the finding that “recovery of the overpayment would not

 defeat the purpose of the Act.” Tr. at 113. In addition, Plaintiff argued that

 “recovery of this overpayment would clearly be against equity and good

 conscience . . . .” Tr. at 113.

       The SSA sent Plaintiff a notice on July 25, 2012 indicating that “[the

 SSA’s] first decision [regarding the overpayment] was correct.” Tr. at 115-18,

 120-21; see also Tr. at 119 (Report of Contact indicating original finding was

 correct). The notice explained Plaintiff’s right to a hearing before an

 Administrative Law Judge (“ALJ”). Tr. at 115-18, 120-21. On August 1, 2012,




                                        -5-
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 6 of 19 PageID 389




 Plaintiff filed a request for a hearing before an ALJ and included a

 supplemental brief authored by her counsel. Tr. at 123; see Tr. at 122 (brief).7

        On December 3, 2012, an ALJ held a hearing, during which he heard

 testimony from Plaintiff, who was represented by counsel. Tr at 195-213.

 Plaintiff testified that she was awarded a $15,000 Guild Scholarship and that

 upon receipt of the scholarship check, she put the money into a CD. Tr. at 201;

 see Tr. at 26 (award letter). She further testified that she planned to save the

 money for her doctoral tuition and that it was set aside for this purpose. Tr. at

 202-03. Plaintiff testified that she did not use the Guild Scholarship money for

 tuition because she “was receiving [a] Bright Futures Scholarship, and that

 covered [her] tuition costs at the time.” Tr. at 203. In 2009, according to

 Plaintiff, she and her mother went to a SSA office to apply for SSI. Tr. at 202.

 Plaintiff testified she told the SSA at that time about her Guild Scholarship and

 the fact that it was in a CD. Tr. at 202. Plaintiff stated that she sent “the

 [award] letter back with the application.” Tr. at 202. She testified that the SSA

 did not inform her of any certain time period during which she had to use the




        7
                Counsel in the brief again stated that Plaintiff was not appealing the SSA’s
 finding that she was not at fault for the overpayment, but that she disagreed with the SSA’s
 finding that recovery would not defeat the purpose of the Act. Tr. at 122. In addition, Plaintiff
 argued that recovery of the overpayment would be against equity and good conscience. Tr. at
 122.

                                               -6-
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 7 of 19 PageID 390




 scholarship money or that the scholarship money would affect her receipt of SSI

 benefits. Tr. at 202-03.

       On January 23, 2013, the ALJ issued a decision (“2013 decision”)

 determining Plaintiff was overpaid benefits in the amount of $12,054.68 during

 the period of October 1, 2009 to December 1, 2011; that Plaintiff was at fault in

 causing the overpayment; that recovery of the overpayment was not waived;

 and that Plaintiff was liable for repayment of overpaid benefits. Tr. at 17-23.

 Plaintiff then requested review by the Appeals Council, Tr. at 13, and submitted

 additional evidence in the form of a brief authored by her attorney in support

 of her request, see Tr. at 192-94.

       On September 19, 2014, the Appeals Council denied Plaintiff’s request for

 review, Tr. at 6-9, making the ALJ’s 2013 decision the final decision of the

 Commissioner. Specifically, the Appeals Council stated:

       The [ALJ] found that [Plaintiff was] not without fault in connection
       with the overpayment because at the time [Plaintiff] applied for SSI
       in July 2009[, Plaintiff] did not provide sufficient information
       concerning approximately $16,000 in scholarship funds that
       [Plaintiff was] holding in a [CD] account. In statements made on
       July 23, 2009 and November 17, 2009, [Plaintiff] reported that [she
       was] receiving monthly income from a scholarship, but not that
       [she] had retained scholarship funds. In a notice dated November
       10, 2009, the [SSA] advised [Plaintiff] that [she] needed to submit
       bank statements concerning any bank account that held more than
       $1,500. [Plaintiff] did not provide records from the Bank of America
       that would have shown the CD worth $16,069.89 as of December 1,
       2009. Therefore, [Plaintiff was] not without fault in causing or
       accepting the overpayment and recovery of the overpayment cannot
       be waived.

                                       -7-
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 8 of 19 PageID 391




 Tr. at 7 (citations omitted).

       Plaintiff appealed the 2013 decision to this Court on November 3, 2014.

 See Tr. at 221-26; Complaint (Doc. No. 1), Case No. 3:14-cv-1357-JBT. On July

 13, 2015, this Court entered a Memorandum Order (“2015 Memorandum

 Order”) reversing and remanding the Commissioner’s 2013 decision for further

 administrative proceedings based on the ALJ’s failure to make explicit

 credibility findings as to Plaintiff’s testimony. Tr. at 221-26. On July 14, 2015,

 Judgment was entered reversing and remanding the case to the Commissioner.

 Tr. at 227.

       On August 14, 2015, Plaintiff’s attorney submitted a letter to the ALJ

 with additional evidence to be included in Plaintiff’s file for consideration upon

 remand. Tr. at 228-33 (affidavits of Plaintiff and her mother). The Appeals

 Council remanded the proceedings to the ALJ on August 15, 2015 pursuant to

 the 2015 Memorandum Order. Tr. at 238; see also Tr. at 234-35.

       On May 4, 2016, the same ALJ held another hearing, during which he

 heard testimony from Plaintiff, who was represented by counsel. Tr. at 264-77.

 Plaintiff again testified that immediately after she received the $15,000 Guild

 Scholarship, she put the money into a CD where the money has remained since.

 Tr. at 270-71. Plaintiff stated that she disclosed the CD when she applied for

 SSI and that she provided financial information requested by the SSA. Tr. at

 271-72. She testified she reviewed her SSI application and attached the award

                                        -8-
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 9 of 19 PageID 392




 letter to her application. Tr. at 272. Plaintiff stated that the SSA did not tell her

 she could not have more than a certain amount of resources and only mentioned

 that she could not have more than $2,000 in a checking account. Tr. at 273. She

 also said that the SSA’s position that it first received the scholarship award

 letter in November 2011 was “incorrect.” Tr. at 274.

       On May 26, 2016, the ALJ issued a Decision finding Plaintiff was overpaid

 benefits in the amount of $12,054.68 during the period of October 1, 2009 to

 December 1, 2011; that Plaintiff was at fault in causing the overpayment; that

 recovery of the overpayment was not waived; and that Plaintiff was liable for

 repayment of overpaid benefits. Tr. at 282-91. Plaintiff requested review by the

 Appeals Council and submitted a brief authored by her attorney. Tr. at 261

 (brief), 262. On May 7, 2019, however, the Appeals Council “found no reason

 under [the SSA’s] rules to assume jurisdiction.” Tr. at 215-17. Specifically, the

 Appeals Council wrote:

              [Plaintiff] argue[s] that there is no evidence that [Plaintiff]
       failed to provide the [SSA] with the information to determine her
       eligibility for SSI payments.

             [Plaintiff] did not provide evidence regarding the $15,000 she
       had in a [CD] until November 2011, more than two years after she
       applied for SSI payments. [Plaintiff] alleges in her statements and
       testimony that she timely provided the information but the [ALJ]
       found her statements and testimony were inconsistent with the
       evidence of record.

             Accordingly, we do not find that [Plaintiff’s] written
       exceptions provide a basis for changing the [ALJ]’s [D]ecision dated

                                         -9-
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 10 of 19 PageID 393




        May 26, 2016. In addition, we find that the [ALJ]’s [D]ecision
        complies with the orders of the U.S. District Court and Appeals
        Council. Furthermore, the [D]ecision is consistent with our
        applicable laws, regulations, and Social Security Rulings.

  Tr. at 215. The ALJ’s Decision therefore became the final decision of the

  Commissioner. On July 8, 2019, Plaintiff commenced this action under 42

  U.S.C. § 405(g), as incorporated by § 1383(c), by timely filing a Complaint (Doc.

  No. 1), seeking judicial review of the Commissioner’s final decision.

        On appeal, Plaintiff argues that she was not at fault in causing the

  overpayment and that recovery of the overpayment would be against equity and

  good conscience. Plaintiff’s Memorandum – Social Security (Doc. No. 26; “Pl.’s

  Mem.”), filed April 14, 2020, at 7-15. On July 13, 2020, Defendant responded by

  filing a Memorandum in Support of the Commissioner’s Decision (Doc. No. 29;

  “Def.’s Mem.”) addressing Plaintiff’s contentions.

        Upon review of the parties’ arguments and the administrative transcript,

  the undersigned finds that the Commissioner’s final decision is due to be

  affirmed.

                            II.   Standard of Review

        This Court reviews the Commissioner’s final decision pursuant to 42

  U.S.C. §§ 405(g) and 1383(c)(3). Although no deference is given to the ALJ’s

  conclusions of law, findings of fact “are conclusive if . . . supported by

  ‘substantial evidence.’” Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)


                                        - 10 -
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 11 of 19 PageID 394




  (citing Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)). “Substantial

  evidence is something ‘more than a mere scintilla, but less than a

  preponderance.’” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)

  (quoting Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)). The substantial

  evidence standard is met when there is “such relevant evidence as a reasonable

  mind might accept as adequate to support a conclusion.” Falge, 150 F.3d at 1322

  (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). It is not for this Court

  to reweigh the evidence; rather, the entire record is reviewed to determine

  whether “the decision reached is reasonable and supported by substantial

  evidence.” Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991) (citation

  omitted). The decision reached by the Commissioner must be affirmed if it is

  supported by substantial evidence—even if the evidence preponderates against

  the Commissioner’s findings. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

  1158-59 (11th Cir. 2004) (per curiam).

                                  III.   Discussion

        Generally, the Social Security Act (“the Act”) requires that when an

  individual has been overpaid SSI benefits, the SSA must recoup the overpaid

  benefits. 42 U.S.C. § 1383(b)(1)(A); see also 20 C.F.R. §§ 416.535(a), 416.560.

  A waiver of recoupment of an overpayment can be granted when (1) the

  individual was without fault in connection with the overpayment; and (2)

  adjustment or recovery would defeat the purposes of Title XVI of the Act, be

                                         - 11 -
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 12 of 19 PageID 395




  against equity and good conscience, or impede efficient or effective

  administration of Title XVI because of the small amount involved. 42 U.S.C.

  § 1383(b)(1)(B)(i); 20 C.F.R. § 416.550;8 see also 20 C.F.R. §§ 416.553, 416.554,

  416.555.

         Here, the ALJ first found that Plaintiff “was overpaid benefits in the

  amount of $12,054.68 during the period October 1, 2009 to December 1, 2011.”

  Tr. at 284 (emphasis and citation omitted). The ALJ then found that Plaintiff

  “was at fault in causing the overpayment.” Tr. at 286 (emphasis and citations

  omitted). Although the ALJ found Plaintiff at fault in causing the overpayment,

  he made alternative findings. See Tr. at 287-90. He found that “recovery of the

  overpayment does not defeat the purpose of Title XVI of the Act,” Tr. at 288

  (citation omitted), “recovery would not be against equity and good conscience,”

  Tr. at 289 (citation omitted), and “recovery of the overpayment does not impede

  efficient or effective administration under Title XVI of the Act,” Tr. at 289

  (citation omitted). Finally, the ALJ found that “[r]ecovery of the overpayment

  is not waived and [Plaintiff] is liable for repayment of $12,054.68 during the

  period [of] October 1, 2009 to December 1, 2011.” Tr. at 290 (emphasis and

  citations omitted).




         8
               Citations to 20 C.F.R. § 416.550 are to the version in effect prior to August 27,
  2020 when this section was revised to add provisions due to COVID-19.

                                              - 12 -
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 13 of 19 PageID 396




        As noted, Plaintiff argues she established that she was not at fault and

  that recoupment of the overpayment would be against equity and good

  conscience. With respect to whether she was at fault, Plaintiff asserts that the

  SSA “found on two occasions that Plaintiff was not at fault in causing the

  overpayment” and that “she explicitly did not appeal that part of [the SSA’s]

  decision in her request for a hearing before an ALJ.” Pl.’s Mem. at 9. Plaintiff

  appears to argue that the issue of whether she was at fault for the overpayment

  was thus not properly before the ALJ (and is not properly before this Court).

  The undersigned need not decide this issue (or whether Plaintiff was at fault)

  because, as explained below, substantial evidence supports the ALJ’s

  alternative finding that “[e]ven if [Plaintiff] were not at fault, recovery of the

  overpayment would not be against equity and good conscience.” Tr. at 289

  (citation omitted).

        When determining whether recovery of the overpayment would be

  against equity and good conscience, the SSA considers whether an individual

  changed his or her position for the worse or relinquished a valuable right

  because of reliance upon a notice that payment would be made or because of the

  incorrect payment itself. See 20 C.F.R. § 416.554. Section SI 02260.015 of the

  Program Operations Manual System (“POMS”) provides, in part, that in SSI

  cases, the SSA will find that recoupment is against equity and good conscience

  if it determines the claimant “failed to report a change because of

                                        - 13 -
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 14 of 19 PageID 397




  misinformation from an official source,” such as an SSA employee. SI

  02260.015(B)(6)(a).

         Here, in asserting that recoupment of the overpayment would not be

  against equity and good conscience, Plaintiff does not argue that she changed

  her position for the worse or that she relinquished a valuable right. Instead,

  Plaintiff argues that even though the Court in the 2015 Memorandum Order

  “explicitly found” section GN 02250.061 of the POMS (dealing with

  misinformation) 9 “to be operative authority,” “the ALJ failed to discuss,

  implicitly or explicitly the requirements” of this POMS provision. Pl.’s Mem. at

  13-14. Plaintiff argues that this failure is “contrary to the law-of-the-case

  doctrine.” Id. at 14.

         Responding, Defendant asserts that the ALJ did consider whether

  recovery of the overpayment would be against equity and good conscience based

  on misinformation. See Def.’s Mem. at 17. Defendant argues that the law-of-

  the-case doctrine does not apply on the ground that the Court “surmised that if



         9
                Like section SI 02260.015 of the POMS, the section that Plaintiff cites (GN
  02250.061) provides that the SSA will find recovery against equity and good conscience if the
  individual relied on misinformation from an official SSA source. This POMS provision,
  however, applies to Title II and Title XVIII overpayments, not to Title XVI overpayments like
  the one at issue here. The applicable section, quoted above, is SI 02260.015. In any event,
  because both sections are the same in substance, Plaintiff’s reliance on the wrong section is
  immaterial.

        Plaintiff also argues the Court in 2015 found another section of the POMS (GN
  02250.150) to be operative authority. See Pl.’s Mem. at 14. The 2015 Memorandum Order,
  however, does not refer to this section. See Tr. at 221-26.

                                             - 14 -
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 15 of 19 PageID 398




  the ALJ accepted Plaintiff’s testimony, the ALJ ‘likely’ would have found that

  recovery . . . would be against equity and good conscience, but [the Court] made

  no finding or holding about the issue or facts that was binding on the ALJ.” Id.

  at 19.

           For the reasons set out below, there is substantial evidence supporting

  the ALJ’s finding that recovery of the overpayment would not be against equity

  and good conscience.

           The ALJ found that “[t]here is no evidence [Plaintiff] gave up a valuable

  right by relying on the overpayment waiver.” Tr. at 289. The ALJ explained that

  Plaintiff “continued to pay for tuition with her Bright Futures [S]cholarship,”

  that “she received assistance from the Division of Blind Services, which was

  also not reported on her application,” and that “[s]he attended school and

  worked as a teaching assistant and subsequently as an adjunct professor.” Tr.

  at 289; see Tr. at 203 (Plaintiff testifying she used the Bright Futures

  Scholarship to pay for tuition); Tr. at 204 (Plaintiff testifying she received

  assistance from the Division of Blind Services); Tr. at 206-07 (Plaintiff testifying

  that she was a teaching assistant from January 2012 through May 2012 and

  that she became an adjunct professor in August 2012). The ALJ also found that

  “[t]here is no indication [Plaintiff] changed her position for the worse by relying

  on any overpayment waiver.” Tr. at 289. Plaintiff does not make any argument

  that she “changed her position for the worse or relinquished a valuable right

                                          - 15 -
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 16 of 19 PageID 399




  because of reliance upon a notice that payment would be made, or because of

  the incorrect payment itself,” 20 C.F.R. § 416.554, but the undersigned

  nonetheless finds that substantial evidence supports the ALJ’s finding that

  recovery of the overpayment is not against equity and good conscience under

  the provisions of 20 C.F.R. § 416.554.

        Turning to section SI 02260.015 of the POMS (regarding misinformation),

  the Court in 2015 remanded the case for further proceedings because even

  though the ALJ explicitly found that recovery of the overpayment was not

  against equity and good conscience, the ALJ did not make credibility findings

  as to Plaintiff’s testimony, which “was critical to the outcome.” Tr. at 225; see

  Tr. at 22 (ALJ’s 2013 decision). The Court stated that “had Plaintiff been

  believed,” her reliance on misinformation would have deemed recovery of the

  overpayment against equity and good conscience. Tr. at 225 (emphasis added).

  In sum, the 2015 Memorandum Order stated that the ALJ needed to make a

  “critical” credibility finding, and that the credibility finding would then

  determine whether misinformation deemed recovery of the overpayment

  against equity and good conscience. See Tr. at 225.

        On remand, the ALJ did make explicit credibility findings in accordance

  with the 2015 Memorandum Order and found that Plaintiff’s statements were

  not consistent with the evidence. Tr. at 287, 289; see Tr. at 226; Owens v.

  Heckler, 748 F.2d 1511, 1514 (11th Cir. 1984) (finding that an ALJ has wide

                                           - 16 -
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 17 of 19 PageID 400




  latitude as finder of fact to evaluate the credibility of a claimant’s testimony but

  must explicitly state the grounds for rejecting it); see also Viehman v.

  Schweiker, 679 F.2d 223, 227–29 (11th Cir. 1982) (stating that “[c]redibility

  determinations lie solely within the province of the trier of fact . . . because of

  the unique position occupied by the fact finder and his ability to view first-hand

  the demeanor of the witness” (citation omitted)). Specifically, the ALJ stated as

  follows:

        Although [Plaintiff] and her mother allege that they were told at
        the initial interview that the scholarship would have no impact on
        her receipt of SSI benefits and that a copy of the scholarship letter
        was provided to [the] SSA soon after [Plaintiff]’s initial application
        interview, the claim file does not substantiate these allegations.
        There is no date-stamped copy of the scholarship letter showing
        that it was received by [the] SSA in 2009 nor is there other Agency
        evidence that this letter was received by the [SSA] prior to 2011.
        The [ALJ] finds that, if this letter had been received by the [SSA]
        in 2009 as alleged, the [SSA] would have immediately determined
        that [Plaintiff] was not eligible for SSI based on excess resources as
        they clearly did when the letter was actually received in 2011.
        Therefore, the [ALJ] does not believe that the scholarship letter was
        sent in to [the] SSA shortly after [Plaintiff] went to the SSA office
        for her initial interview in July 2009 as there is nothing in the file
        to document and/or substantiate that this letter was received until
        after she was notified in 2011 that she had been overpaid. In order
        for the undersigned to accept [Plaintiff]’s statement of what
        happened in this case, it would be necessary for the [ALJ] to also
        conclude that all of the SSI claims representatives working at the
        SSA field office were so incompetent that they could not understand
        that the $15,000 that she received in a scholarship in 2005 had long
        since lost its character as such a scholarship when it was not spent
        in the 2006-2007 school year[,] and that the very clear rules
        concerning such scholarship awards would not have been
        immediately recognized and applied so as to deny the SSI
        application on the basis of excess resources. The [ALJ] does not find

                                         - 17 -
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 18 of 19 PageID 401




         [Plaintiff]’s statements to be consistent with the other evidence of
         record. In this case, the record substantiates that, as soon as the
         [SSA] received the information from the financial institution
         regarding [Plaintiff]’s CD, [Plaintiff]’s benefits were stopped and
         she was assessed with an overpayment due to excess resources for
         the period from October 2009 through December 2011.

  Tr. at 287 (citations omitted).

         The ALJ articulated his reasoning for finding Plaintiff’s testimony not

  consistent with the evidence and cited to the administrative record in support

  of his reasoning. See Tr. at 287. The ALJ considered Plaintiff’s hearing

  testimony and the affidavits of Plaintiff and Plaintiff’s mother and found that

  the “self-serving statements of [Plaintiff] and her mother that an SSA employee

  informed her that she was entitled to SSI benefits despite the [Guild

  S]cholarship, are insufficient to establish misinformation . . . .” Tr. at 289

  (citations omitted).10

         Based on the foregoing, substantial evidence supports the ALJ’s finding

  that recovery of the overpayment is not against equity and good conscience.

                                        IV. Conclusion

         After a thorough review of the entire record, the undersigned finds that

  the ALJ’s Decision is supported by substantial evidence. Accordingly, it is



         10
                 To the extent Plaintiff argues that the ALJ did not take any “new additional
  evidence regarding Plaintiff’s description of her interactions with the [SSA] employees,” the
  ALJ specifically considered the new affidavits that Plaintiff submitted after her case was
  remanded for further proceedings. See Tr. at 289 (citing Exhibit ZZ – the affidavits of Plaintiff
  and Plaintiff’s mother).

                                               - 18 -
Case 3:19-cv-00809-JRK Document 33 Filed 03/31/21 Page 19 of 19 PageID 402




        ORDERED:

        1.    The Clerk of Court is directed to enter judgment pursuant to

  sentence four of 42 U.S.C. § 405(g), as incorporated by § 1383(c)(3),

  AFFIRMING the Commissioner’s final decision.

        2.    The Clerk is further directed to close the file.

        DONE AND ORDERED in Jacksonville, Florida on March 31, 2021.




  keb
  Copies to:
  Counsel of Record




                                        - 19 -
